Alvey, C. J.,
delivered the following opinion, in which Judge Robinson concurred:
The appeals in this record were taken from the order of the Orphans’ Court of Baltimore City, dated the 23d of April, 1885, by which the appellant was removed from the position of executor'of his son’s estate, and his account or claim against that estate, for which he sought to be allowed, was rejected.
1. In regard to that part of the order of the Court below, revoking the letters testamentary held hy the appellant, I can perceive no good or sufficient ground for questioning the correctness of the action of the Orphans’ Court. That there had been great delay, and apparent neglect, in the administration of the estate, are facts abundantly shown hy the proof; and for such delay and apparent neglect there is no sufficient excuse shown. The appellant’s testator died in April, 1870,- and letters to the executor were granted soon thereafter. And notwithstanding the great lapse of time, there has been but one account stated for the approval of the Orphans’ Court, and that was stated in 1880, whereby a balance due the estate was shown to be in the hands of the appellant, as executor, of $17,215.19 ; and there has been no offer or attempt to state any other account until the recent proceedings against him. The estate still remains open, and apparently far from being fully administered. And not only this great delay and apparent neglect existed as cause for revocation of letters, but his unwarranted mode of dealing with and disposing of some of the assets of the estate, rendered it highly proper that he should he removed from the administration.
It is, however, unnecessary to say that the provision of the statute, under which the Orphans’ Court is supposed to have acted in revoking the letters of the appellant, was imperative upon that Court, and that no discretion was allowed to be exercised by it, upon the facts in proof. It *417is all-sufficient for the purposes of this case, that there is found in the law ample authority for the order that has been passed by the Court, and that the facts of the case show that this authority has been well and judiciously ex-, ercised by the Court. Farther than this it is unnecessary to decide, as this case is presented.
2. With respect to the action of the Orphans’ Court in disallowing and wholly rejecting the account of the appellant against the estate, I do not see how the Court could have done otherwise upon the proof submitted to it. The claim is a large one, of a peculiar nature, and of very long standing; and it was brought forward and presented to the Court after such great delay, and under such questionable circumstances, as to call for the fullest attainable proof of its correctness, and especially as the claimant himself was the sole representative of the estate sought to be charged. The appellant makes the claim as surviving partner of a firm of which the deceased son was a member ; and whether the claim be well founded or not, depends upon the correct adjustment of all the partnership affairs, and the partnership existed for a period of a good many years before the death of the son. Though the son had been dead near about fifteen years, the claim was never presented to the Orphans’ Court for allowance unfil the institution of the proceedings by the appellee, in February, 1885, which resulted in the rejection of theUaccount. The account is not only large, but quite an intricate one, involving a full investigation into the profit and loss account of the partnership; and it is quite obvious that the Orphans’ Court is not a very appropriate tribunal to conduct such an investigation, and to pass upon the many questions that would likely arise in the course of the inquiry. I do not say, or intend to intimate, that the claim is without merit; it may be well founded in fact and in justice ; but the proof furnished in its support is not satisfactory. And since the executor, *418the claimant, is removed from his office, and there will be some person appointed to succeed him as the representative of the estate, it would be quite futile to “change- or amend” the order of the Court and remand the cause, under sec. 42 of Art. 5 of the Code, to the end that further proof might be taken, as the Orphans’ Court would be entirely without authority to adjudicate upon the claim and direct its payment, if proved to its satisfaction, against the will or protest of the administrator with the will annexed. Miller vs. Dorsey, 9 Md., 317; Bowie vs. Ghiselin, 30 Md., 556. The most that the Orphans’ Court could do in respect to the claim, as the case is now circumstanced, would be to order that the “claim will pass when paid,” leaving the question entirely with the administrator to determine whether payment should he made or not, before regular judgment obtained in the proper tribunal. Of course, the appellant will be at liberty to take proceedings in the proper tribunal for the establishment of his claim, notwithstanding the affirmance of the order appealed from by this Court. Stevenson vs. Schriver, 9 G. & J., 324; State, use of Stevenson vs. Reigart, 1 Gill, 1.
I do not concur in a good deal that is said in the opinion of the majority of the Court, and hence I have stated briefly the grounds upon which I think the order of the Court helow should be affirmed. And in this view of the case, lam authorized by Judge Robinson to say, he fully concurs.